DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12,14,16-17, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110140512 (Pino) in view of US 6097107 (Ikeda).

Regarding claim 1, Pino teaches a road vehicle (Fig. 1 vehicle system 10 indicates that it’s on a road vehicle) comprising:
a metal chassis or metal subframe (Fig. 1 LV plane is the vehicle chassis which is known in the art to be a metal chassis);
an electrical installation comprising (Fig. 1 vehicle system 10):


one or more peripheral units (Fig. 1 LV loads are multiple peripheral units) (Fig. 1 LV loads and HV loads ie. One or more peripheral units are on the LV ground plane ie. Second ground reference), the second ground reference comprising the metal chassis or metal subframe (Fig. 1 shows that the LV ground plane ie. Second ground reference is the vehicle chassis which is known in the art to be a metal chassis),
a low voltage power source (Fig. 1 HV-to LV DC/DC converter 32) having a second ground reference (Fig. 1 LV loads and HV loads ie. One or more peripheral units are on the LV ground plane ie. Second ground reference) connected to the one or more peripheral units (Fig. 1 HV to LV DC/DC converter 32 is electrically connected to the LV loads ie. One or more peripheral units) that are conductively connected to the second ground reference (Fig. 1 LV loads and HV loads ie. One or more peripheral units; LV loads are connected to the LV ground place ie. Second ground reference),
a power unit (Fig. 1 DC/AC inverter 36 and electric machine 20) comprising an electric motor drive (Fig. 1 electric machine ie. Electric motor drive) receiving power from the high voltage power source (Fig. 1 electric machine 20 ie. Electric motor drive receives power from HV battery 30 ie. High voltage power source) and being conductively connected to the first ground reference (Fig. 1 HV ground plane ie. First ground reference),
at least one logic unit, that is connected with an output to the power unit (Fig. 1 shows that LV loads and HV loads ie. One further peripheral unit is connected to the output of DC/AC inverter ie. Power unit) and that is conductively connected to the first ground reference (Fig. 1 
a converter unit (Fig. 1 HV-to LV DC/DC converter 32) that receives power from the high voltage power source (Fig. 1 HV battery 30 ie. High voltage power source supplies power to HV to LV DC/DC converter 32), the converter unit converting the high voltage into a low voltage (Fig. 1 HV to LV DC/DC converter converts from High voltage to low voltage as the name suggests) at a low voltage output and having a signal output that is conductively connected to the first ground reference (Fig. 1 HV to LV DC/DC converter 32 is conductively connected to the HV ground plane ie. First ground reference), wherein the signal output and the low voltage output are connected to the at least one logic unit (Fig. 1 shows one output of HV to LV DC/DC converter 32 is connected to LV loads 22 and HV loads ie. At least one further peripheral unit); and
a low voltage driving control unit (Fig. 1 on board charger 24 is a control unit and it is commonly known in the art that controllers are low voltage loads) [0011-0016, 0020] for receiving a driver input (Fig. 1 on board charger 24 receives signal from a device driver layer 74 to facilitate message) [0016] while driving the vehicle, (the onboard HV charger 24 controls and communicates between the three power systems 12, 14, 16. Power system 14 sends power to the electric machine 20 which drives the vehicle as the onboard charger 24 carries out the communications in a galvanically isolated manner) [0015-0017] which driver input is passed to the at least one logic unit for controlling the power unit (the wireless interfaces 40, 42, 44 of the on board charger 24 as seen in Fig. 3  has the microcontrollers 64 which has the communication protocol layer 72 and the device driver layer 74 to facilitate the message based wireless communications to control the electric machine 20 ie. power unit) [0016-0018], the low voltage 
and wherein surfaces that contact a person during use of the vehicle are galvanically isolated from the high voltage power source (Fig. 1 LV ground plane ie. Second ground reference is galvanically isolated from the HV battery 30 ie. High voltage power source which is part of the
HV ground plane thereby galvanically isolating all the surfaces that may contact a person) [0014-0015],
	However, Pino does not explicitly teach for providing feedback signals to the driver while driving via a dashboard display.

	It would have been obvious to one with ordinary skill in the art to use the low voltage driving control unit to provide feedback signals to the drive while driving via a dashboard display in order to ensure that the driver is aware of the power level.

Regarding claim 2, Pino teaches wherein the first ground reference is galvanically isolated from the second ground reference (HV ground is galvanically separated from the LV ground) [0010] (Fig. 1 HV ground plane, LV ground plane).

Regarding claim 3, Pino teaches wherein the electric motor drive of the power unit (Fig. 1 DC/AC inverter 36, electric machine 20) comprises an in-wheel electric motor drive (Fig.
2 electric machine motor/generator is commonly known in the art as an in-wheel electric motor drive).

Regarding claim 9, Pino teaches wherein the high voltage power source comprises a high voltage battery pack (Fig. 1 HV battery 30) having a positive pole (battery30 pole toward onboard HV
charger 24) and a negative pole (Fig. 1 HV ground plane 14), and the first ground reference comprises the negative pole of the battery pack (Fig. 1 HV battery 30).

Regarding claim 10, Pino teaches wherein the high voltage power source has an operating voltage in the range of from 300 Volts to 2000 Volts (Fig. 1 HV battery 30) (HV power system operates in the range of 300-400 Voltage) [0011].

Regarding claim 11, Pino teaches wherein the low voltage power source (20) has an operating voltage in the range of 8 Volts to 48 Volts (Fig. 1 LV source: HV to LV DC/DC converter 32) (LV power system operates at approximately 12 volt which is in range of 8-48 volts) [0011].

Regarding claim 12, Pino teaches the low voltage driving control unit (Fig. 3 communication block 52) is connected to receive power from the low voltage power source and is conductively
connected to the second ground reference (Fig. 1 LV source, HV to LV DC/DC converter 32 from HV battery 30).

Regarding claim 14, Pino teaches a kit comprising components of the components of the road vehicle electrical installation of claim 1 (electrical installation of Fig. 1 are included in a printed circuit board which the kit comprising of all the components) [0013].

Regarding claim 16, Pino teaches wherein the high voltage power source has an operating voltage in the range of from 300 Volts to 600 Volts (Fig. 1 HV battery 30) (HV power system operates in the range of 300-400 Voltage) [0011].

Regarding claim 17, Pino teaches wherein the high voltage power source has an operating voltage in the range of from 300 Volts to 1000 Volts (Fig. 1 LV source: HV to LV DC/DC converter 32) (LV power system operates at approximately 12 volt which is in range of 8-48 volts) [0011],



Regarding claim 27, Pino teaches wherein the converter unit comprises a high-voltage flyback unit (Fig. 1 HV to LV DC/DC converter 32 ie. High voltage flyback unit) connected to the
at least one logic unit (Fig. 1 HV to LV DC/DC converter 32 is connected to LV loads ie. One further peripheral unit) and to the high- voltage power source so that the flyback unit converts the high voltage into the low voltage (Fig. 1 HV to LV DC/DC converter is connected to the HV battery 30 ie. High voltage power source so that the HV to LV DC/DC converter ie. Flyback unit converts the high voltage into low voltage).

Claims 8,13, are rejected under 35 U.S.C. 103 as being unpatentable over US 20110140512 (Pino) in view of US 6097107 (Ikeda) further in view of US 20150103447 (Brouwer).

Regarding claim 8, Pino teaches claim 1.
	However, Pino does not teach the vehicle further comprising a body of a non-conductive construction.
	However, Brouwer teaches wherein all surfaces that may contact a person during use of a vehicle are non-conductive, therefore electrically isolated [0038].
	It would have been obvious to one with ordinary skill in the art to have the vehicle would further comprise a body of a non-conductive construction since it is known in the art that the 

Regarding claim 13, Pino teaches wherein the communication unit (Fig. 3 communication block 52).
	However, Pino does not teach a dashboard display.
	However, Ikeda teaches a display [Col 2 lines 30-35].
	It would have been obvious to one with ordinary skill in the art to have a dashboard display in a vehicle as it is a common feature in vehicles.


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant presents the Examiner comparing the onboard charger 24 in Fig. 1 of Pino with the low voltage driving control unit of the present invention is improper due to the following reasons: 
Applicant presents that the onboard charger in Pino is not operative while driving the vehicle, which is illustrated in paragraph [0012] of Pino that describes a domestic wall outlet as a source of power. Furthermore, the Applicant presents that “to access this source of power, a plug 28 is shown in Fig. 1 which plug is only operative when the vehicle is stationary. This plug maybe operated by other persons than the driver, and the control signals indicating, for instance, charging status, can be displayed to other persons than the driver”. 

Thereby, the rejection stands. 
	Furthermore Applicant claims that the control unit CU according to the present invention is a driver control unit, i.e., operated by the driver while driving the vehicle to receive driver input from the driver while driving the vehicle.
However, only the italicized portion is in the claim and the portion regarding the driver control unit being operated by the driver is not incorporated in the currently amended claim language. 
Thereby, the rejection stands. 
Applicant submits that the skilled person would not contemplate modifying the stationary onboard charger in Pino, which is not operated by the “driver” i.e., the person controlling the vehicle while driving the vehicle, to arrive at the present invention which is for use while driving the vehicle when the motor is controlled and the invention provides a solution to reduce the problem of common mode interference in the signal lines to the motor, as indicated in paragraph [03] of the application as filed. 
However, the Examiner has explained above how the onboard charger is functional regardless of whether the vehicle is in motion or stationary since it is controlling and communicating between all three power systems 12, 14, 16 some of which is functional only when the vehicle is in motion (explained above). Thereby, the modification made in the rejection is obvious to a person with ordinary skill in the art. 
Thereby, rejection stands. 
Applicant presents that the problem of reducing the common mode interference in the signal lines to the motor is not present since the Pino charging is stationary and no interference on signals lines to the motor that disturb motor operation occur when the vehicle is stationary and charging from the stationary wall outlet through plug 28. 
	However, the Examiner disagrees, because Pino does teach the onboard charger as being functional while the vehicle is in drive (see explanation above), furthermore, Pino also teaches the onboard charger 24 communicating with the three power system that are galvanically isolated thereby indicating that there is no interference. 

Applicant further presents that one or more peripheral units (e.g., window wipers, lights, etc) are powered by the low voltage power source, and are controlled by the driving control unit and that the high voltage power source and the low voltage power source are associated with different ground reference, “to exchange signals between the two units their signal lines have to be electrically isolated in between units of which one unit has a high voltage ground reference and the other unit has a low voltage ground reference. An isolation barrier therefore needs to be present between these two units.” 
Then the Applicant goes on to indicate that the currently amended claim 1. 
	However, the Examiner has already recited how the power system 14 is the HV ground plane with a HV ground reference, whereas the power system 16 is the LV ground plane with the LV ground reference, and both of those are galvanically isolated from each other such that there is no signal crossover accidentally [0011-0015, 0020]. 
	Thereby, the rejection stands. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836